El Juez Asociado Señor Kolthoff Caraballo
emitió la opinión del Tribunal.
El presente caso nos permite determinar si existe un plazo para que una agencia o entidad apelativa resuelva en los méritos una solicitud de reconsideración de adjudica-ción de subasta, una vez esta es acogida dentro del plazo de 10 días que dispone la Sec. 3.19 de la Ley de Procedimiento Administrativo Uniforme (L.P.A.U.), Ley Núm. 170 de 12 de agosto de 1988.(1) Por considerar que no existe un plazo determinado en la ley para que se resuelva dicha solicitud, revocamos.
I
La controversia en el caso de autos se centra en su as-pecto procesal; por ende, nos limitaremos a exponer los he-chos incontrovertidos y pertinentes a dicho aspecto.
El 31 de mayo de 2008 la Autoridad de Acueductos y Alcantarillados de Puerto Rico (A.A.A.) publicó en dos pe-riódicos del país el aviso de subasta 08-SP-034 para el pro-yecto “Water Supply System & Sanitary Sewer System Aguirre-Montesoria Communities, Salinas, PR”. Once lici-tadores sometieron sus propuestas para el referido pro-yecto, entre los cuales se encontraba Aluma Construction *780Corp. (ALUMA). El 9 de octubre de 2008 se celebró la aper-tura de dicha subasta.
Tras varios incidentes característicos del proceso de su-basta —como la evaluación de las propuestas sometidas por los licitadores y el análisis del cabal cumplimiento de los requerimientos administrativos— la Junta de Subastas de la A.A.A. (Junta) recomendó al Director Ejecutivo de dicha corporación pública la adjudicación de la subasta al licitador Cidra Excavation, S.E. (CIDRA). Conforme a ello, el 6 de febrero de 2009 la Junta emitió una carta de adju-dicación en la que notificó que la buena pro de la subasta se le otorgó a CIDRA.
Insatisfecha con la referida adjudicación, ALUMA pre-sentó oportunamente una solicitud de reconsideración ante la Junta el 17 de febrero de 2009. ALUMA argüyó que el proceso adjudicativo estuvo plagado de serios errores eva-luativos y que, además, la actuación administrativa fue ar-bitraria, irrazonable y caprichosa. Asimismo, ALUMA sos-tuvo que fue el licitador más bajo de la subasta. El 27 de febrero de 2009 la Junta acogió la solicitud de reconsidera-ción presentada por ALUMA para su resolución correspondiente.
Luego de varios meses sin que la Junta tomara una de-cisión con relación a la reconsideración, el 1 de junio de 2009 ALUMA acudió a la Junta para examinar el expe-diente administrativo con el propósito de preparar una eventual solicitud de revisión judicial. En dicha ocasión se le notificó a ALUMA que no permitirían acceso al expe-diente administrativo hasta tanto culminara el proceso in-terno en torno a la reconsideración. Así, pues, el 4 de junio de 2009 ALUMA presentó un recurso de revisión judicial ante el Tribunal de Apelaciones. Sus argumentos se funda-mentaron en una decisión previa del Tribunal de Apelacio-nes en otro caso de similar controversia para sostener que la A.A.A. tenía un término de 90 días para disponer de la *781solicitud de reconsideración. (2) Ante la falta de acción en esos 90 días, ALUMA entendió procedente acudir al Tribunal de Apelaciones mediante un recurso de revisión judicial.
El 8 de junio de 2009 la Junta finalmente emitió una resolución sobre la solicitud de reconsideración sometida por ALUMA en la que confirmó la adjudicación de la su-basta a CIDRA. En esa resolución, la Junta notificó a ALUMA que, de no estar satisfecha con la determinación, tenía diez días calendario para recurrir al Tribunal de Ape-laciones a través de un recurso de revisión judicial. Al día siguiente, el Tribunal de Apelaciones emitió una Sentencia en el recurso de revisión judicial que ALUMA había pre-sentado unos días antes. En dicha sentencia el tribunal se declaró sin jurisdicción para atender el asunto al sostener que, a base de la Sec. 3.19 de la L.P.A.U.,(3) la A.A.A. tenía solo diez días para disponer de la reconsideración desde la fecha cuando esta se presentó. Conforme a lo anterior, el foro apelativo intermedio expuso que el término para ir en revisión ante dicho foro culminó el 9 de marzo de 2009.
El 12 de junio de 2009 ALUMA acudió de nuevo ante el Tribunal de Apelaciones mediante un recurso de revisión judicial. En esa ocasión, ALUMA sostuvo nuevamente que una decisión de otro Panel de dicho foro apelativo reconoció que el término para ir en revisión judicial comienza a par-tir del momento en que una agencia emite un dictamen final y firme, resolviendo la reconsideración.(4) Ahora bien, el mismo Panel del Tribunal de Apelaciones que desestimó el primer recurso de ALUMA, emitió una Sentencia el 18 de junio de 2009 para disponer de ese segundo recurso y se *782declaró nuevamente sin jurisdicción sobre los mismos fun-damentos expuestos en la Sentencia previa.
Inconforme con esa determinación apelativa, ALUMA presentó oportunamente ante este Tribunal un recurso de apelación en el que argüyó que la controversia planteada en el caso ha sido resuelta en el Tribunal de Apelaciones de tres formas distintas. Su planteamiento principal es el si-guiente:
ERRÓ el Honorable Tribunal de Apelaciones al dictaminar que en los casos de subastas gubernamentales, el término para acoger y resolver en los méritos la solicitud de reconsideración es de diez (10) días a partir de su presenta-ción de conformidad con las Secciones 3.1 y 3.19 de la Ley de Procedimiento Administrativo Uniforme, Ley Núm. 170 de 12 de agosto de 1988 (L.P.A.U.), 3 L.P.R.A. §§ 2151 y 2169, a pesar de que la Sección 3.19 de la L.P.A.U. no provee término alguno para la resolución de una solicitud de reconsideración una vez ésta sea acogida por la agencia o entidad administra-tiva dentro del término de diez (10) días a partir de su opor-tuna presentación. (Enfasis en el original.) Apelación, pág. 9.
El 30 de junio de 2009 acogimos el recurso como un “cer-tiorari” y expedimos. Así, con el beneficio de las compare-cencias de las partes, procedemos a resolver el recurso.
II
 Las subastas son invitaciones que efectúa una en-tidad para que se presenten ofertas para la realización de obras o adquisición de bienes y servicios.(5) Este procedi-miento es el que mayormente se utiliza en el Gobierno. Las subastas son esenciales para la buena administración pú-blica, ya que así el Gobierno puede llevar a cabo sus fun-ciones como comprador de una forma eficiente, honesta y correcta para proteger los intereses y el dinero del *783pueblo(6) Es por esta razón que el Gobierno realiza subas-tas para la adquisición de los materiales y servicios que necesita o para la construcción de obras públicas.
Hemos sostenido consistentemente que “las subastas gubernamentales buscan proteger los intereses del pueblo, procurando conseguir los precios más bajos posibles; evitar el favoritismo, la corrupción, el dispendio, la prevaricación, la extravagancia; el descuido al otorgarse los contratos, y minimizar los riesgos de incumplimiento”(7) Para lograr los propósitos antedichos es que el proceso de subasta gubernamental se debe caracterizar por fomentar la competencia libre y transparente entre el mayor número de licitadores posibles y así, pues, adjudicar la subasta al mejor postor(8) Además, es importante tener presente que todo el proceso de subastas, el cual consiste de varias etapas(9) debe estar supeditado al interés público de proteger los fondos del Pueblo de Puerto Rico(10)
Ahora bien, no existe una ley que regule los procedimientos de subasta con uniformidad. Precisamente, la L.P.A.U. solo estableció que dichos procedimientos —con excepción de las etapas de revisión judicial y la reconside-*784ración— son de naturaleza informal, y delegó a las agen-cias la facultad para aprobar los reglamentos necesarios para establecer sus normas y condiciones.(11)
Con relación a la solicitud de reconsideración dentro de un procedimiento de adjudicación de subasta, la See. 3.19 de la L.P.A.U. (Sec. 3.19 de la L.P.A.U.) dispone que
[l]a parte adversamente afectada por una decisión podrá, den-tro del término de diez (10) días a partir de la adjudicación de la subasta, presentar una moción de reconsideración ante la agencia o la entidad apelativa de subastas, de existir una en la agencia, según sea el caso. La agencia o la entidad deberá considerarla dentro de los diez (10) días de haberse presentado. Si se tomare alguna determinación en su conside-ración, el té rmino para instar el recurso de revisión judicial empezará a contarse desde la fecha en que se archiva en autos una copia de la notificación de la decisión de la agencia o la entidad apelativa resolviendo la moción. Si la agencia o la en-tidad apelativa dejare de tomar alguna acción con relación a la moción de reconsideración dentro de los diez (10) días de ha-berse presentado, se entenderá que ésta ha sido rechazada de plano, y a partir de esa fecha comenzará a correr el término para la revisión judicial. (Énfasis suplido.) 3 L.P.R.A. see. 2169.
La sección antedicha señala claramente que el término para presentar una moción de reconsideración es de diez días a partir de la adjudicación de la subasta. Una vez presentada, la agencia o la entidad apelativa tendrá un término de diez días para considerarla. De no tomar al-guna acción en dicho término, se entenderá que la moción ha sido rechazada de plano. A partir de la fecha cuando se ha entendido el rechazo de plano, comenzará el término para la revisión judicial.
Por otro lado, la sección transcrita expresa que si en el término de diez días para considerar la moción de reconsideración la agencia toma alguna determinación, el *785término para instar el recurso de revisión judicial comen-zará a contarse desde la fecha cuando se archiva en autos una copia de la notificación de la decisión de la agencia o de la entidad apelativa que resuelve la moción. Es decir, en la Sec. 3.19 de la L.P.A.U. el legislador aseguró que el tér-mino para solicitar la reconsideración, la fecha para aco-gerla y el plazo para solicitar la revisión judicial, queden fijados por ley, de forma que no estén sujetos a la discreción administrativa. (12)
Sin embargo, es evidente que la Sec. 3.19 de la L.P.A.U. no establece un plazo para que la agencia o entidad apela-tiva resuelva en los méritos la moción de reconsideración oportunamente acogida. Dicha sección solo menciona que, una vez acogida, el término para instar un recurso de re-visión judicial empezará a contarse a partir de la fecha cuando se archiva en autos una copia de la decisión de la agencia o de la entidad apelativa que resuelve la moción.
Lo anterior debe examinarse en conjunto con lo dispuesto en la See. 4.2 de la L.P.A.U., 3 L.P.R.A. see. 2172 (Sec. 4.2 de la L.P.A.U.), la cual, en lo pertinente, expone que
[e]n los casos de impugnación de subasta, la parte adversa-mente afectada por una orden o resolución final de la agencia, o de la entidad apelativa de subastas, según sea el caso, podrá presentar un recurso de revisión ante el Tribunal de Apelacio-nes dentro de un término de diez (10) días contados a partir del archivo en autos de la copia de la notificación de la orden o resolución final de la agencia o la entidad apelativa, o dentro de diez (10) días de haber transcurrido el plazo dispuesto por la [Sec. 3.19]. La mera presentación de un recurso de revisión judicial al amparo de esta sección no tendrá el efecto de para-lizar la adjudicación de la subasta impugnada.
Según la See. 4.2 de la L.P.A.U., el término para ir en revisión judicial al Tribunal de Apelaciones en los casos de impugnación de subasta es de diez días. Dicho término co-*786menzará a partir del archivo en autos de la copia de la notificación de la orden o resolución final de la agencia o entidad apelativa, o después de transcurrido el término de diez días que dispone la Sec. 3.19 de la L.P.A. U con relación a una solicitud de reconsideración. Así, al examinar ambas secciones de la L.P.A.U. en conjunto, podemos sostener que el término de diez días para presentar un recurso de revi-sión judicial ante el Tribunal de Apelaciones puede comen-zar en dos espacios diferentes.
Como primer escenario está aquel que tiene su génesis en la fecha cuando se rechaza una solicitud de recon-sideración. Dicho rechazo podría darse expresamente me-diante un dictamen dentro del término de diez días que tiene la agencia o entidad apelativa para considerarla o, en el caso de que culmine el término de diez días sin que se haya tomado alguna acción, en el momento en el que se entiende que hubo un rechazo de plano. A partir de cual-quiera de las dos fechas, según sea el caso, comenzará el término para acudir al Tribunal de Apelaciones en revisión judicial.
Por su parte, el segundo escenario se refiere a las situa-ciones en las que la agencia o entidad apelativa emita una orden o resolución final. Lo medular en ello es que la orden o resolución dictada sea final. De esa forma, estamos ante un escenario en el que la agencia o entidad apelativa aco-gió oportunamente la solicitud de reconsideración y la re-solvió en los méritos. A partir del archivo en autos de la copia de la notificación de dicha orden o resolución final comienza a contarse el término de diez días para ir en re-visión judicial.
Ahora bien, en lo pertinente a esta controversia, ¿existe algún plazo para que una agencia o entidad apelativa re-suelva en los méritos una solicitud de reconsideración de adjudicación de subasta, una vez esta es acogida dentro del plazo de diez días que dispone la Sec. 3.19 de la L.P.A.U.? Contestamos en la negativa.
*787Como ya hemos visto ni la Sec. 3.19 ni la Sec. 4.2 de la L.P.A.U. establecen un plazo para que una agencia o entidad apelativa resuelva una moción de reconsideración acogida. Ciertamente, la única sección que hace mención de un plazo en la disposición de una solicitud de reconsideración es la Sec. 3.15 de la L.P.A.U, 3 L.P.R.A. see. 2165 (Sec. 3.15 de la L.P.A.U.). Esa sección dispone todo lo relacionado a la reconsideración de órdenes o resoluciones finales emitidas por las agencias en los procedimientos adjudicativos formales. En ese sentido, señala que si una agencia acoge la moción de reconsideración pero no la resuelve dentro de los 90 días desde que esta fue presentada, perderá jurisdicción sobre la misma. El plazo para solicitar la revisión judicial comenzará a partir de la expiración de dicho término de 90 días, salvo que la agencia, por justa causa y dentro de esos 90 días, prorrogue el término para resolver por un periodo que no será mayor de 30 días adicionales. No obstante, claramente las disposiciones anteriores aplican solo a los procedimientos adjudicativos for-males y no a los informales, como las subastas.
Precisamente, la Sec. 3.1 de la L.P.A.U.(13) expresa que la reconsideración de las decisiones emitidas en los proce-dimientos adjudicativos formales se regirá por lo dispuesto en la Sec. 3.15 de la L.P.A.U. En cambio, la propia Sec. 3.1 dispone que las reconsideraciones relativas a las subastas solo se regirán por lo dispuesto en la Sec. 3.19 de la L.P.A.U.(14) Por consiguiente, el legislador denegó expresa-mente la extensión del término de 90 días a los procesos de subasta.
Como ya expusimos, en la L.P.A.U. el legislador preten-dió simplificar los procedimientos adjudicativos de subasta y solo consideró como procedimientos formales la reconsi-deración y la revisión judicial. De esa forma, se obviaron los requisitos del Capítulo III de la L.P.A.U. en todos los *788procesos anteriores a la reconsideración y, así, se limitaron los procesos formales a la propia moción de recon-sideración. Asimismo, se dejó a las agencias el “disponer por reglamento todo lo relativo al proceso de subasta, así como al procedimiento de reconsideración”.(15)
Evidentemente, la L.P.A.U. no establece un plazo para que una agencia o entidad apelativa resuelva en los méritos una solicitud de adjudicación de subasta acogida oportunamente. Las agencias gozan de una amplia discreción para atender la reconsideración acogida. Por ende, las agencias pueden reglamentar y establecer un término para ello, lo cual es cónsono con la informalidad que permea los procedimientos de subastas.
Ahora bien, es importante señalar que cuando una agencia acoge una solicitud de reconsideración, la pruden-cia aconseja que se paralice el procedimiento de adjudica-ción de la subasta y no se otorgue un contrato. Es evidente que cuando se acoge oportunamente una solicitud de re-consideración la adjudicación deja de ser ñnal, ya que la agencia está evaluando su propia adjudicación. Por consi-guiente, hasta que la agencia resuelva la solicitud de re-consideración oportunamente acogida, los licitadores no podrán ir en revisión judicial. Ello porque la resolución de la agencia no es final.(16) Es decir, el tiempo que tarde una agencia en resolver no operará contra aquellos licitadores que esperan para acudir en revisión judicial. De esa forma, preservamos el derecho a la revisión judicial, evitamos que la controversia se convierta en académica y, sobretodo, pro-tegemos el interés público que enmarca el procedimiento de subasta.
*789III
En el presente caso, el 17 de febrero de 2009 ALUMA presentó oportunamente la solicitud de reconsideración de la adjudicación de subasta ante la Junta. El 27 de febrero del mismo año, décimo y último día del plazo en ley para acoger la referida solicitud, la Junta finalmente la acogió. Posteriormente, el 4 de junio de 2009 ALUMA presentó un recurso de revisión judicial en el Tribunal de Apelaciones ante la ausencia de una determinación final de la Junta con relación a la solicitud de reconsideración. No obstante, el 8 de junio de 2009 la Junta emitió un dictamen sobre la reconsideración en cuestión, en el que confirmó la adjudi-cación de la subasta.
El 9 de junio de 2009 el Tribunal de Apelaciones emitió una Sentencia en la que se declaró sin jurisdicción para atender el asunto. Sostuvo que, a base de la Sec. 3.19 de la L.P.A.U., la Junta tenía solo diez días para acoger y resolver en los méritos la solicitud de reconsideración presen-tada por ALUMA. Posteriormente, ALUMA presentó un nuevo recurso de revisión judicial en el Tribunal de Apela-ciones el 12 de junio de 2009. Esa vez ALUMA sostuvo que dada la decisión final que tomó la Junta el 8 de junio de 2009, el término de diez días para ir en revisión judicial comenzaba a transcurrir a partir del archivo en autos de una copia de la notificación de la decisión de la Junta. El Tribunal de Apelaciones emitió una Sentencia el 18 de ju-nio de 2009 en la que nuevamente se declaró sin jurisdic-ción sobre los mismos fundamentos de la primera Sentencia.
De entrada, es preciso señalar que los fundamentos que utiliza el foro apelativo intermedio para su dictamen son desacertados. Como ya hemos visto, la Sec. 3.19 de la L.P.A.U. dispone un término de diez días a partir de la adjudicación de la subasta para que se presente una soli-*790citud de reconsideración. Una vez se presenta dicha solici-tud, la agencia o entidad apelativa tiene un nuevo término de diez días para acogerla o rechazarla. No obstante, la sección antedicha no dispone de un término determinado para que la agencia o entidad apelativa resuelva en los méritos la solicitud de reconsideración acogida. Por ende, determinar que el término de diez días que dispone la See. 3.19 de la L.P.A.U. para acoger la solicitud de reconsidera-ción abarca también tener que resolverla en el mismo plazo, implica la aplicación de un término que claramente la L.P.A.U no contempla.
Al igual que el Tribunal de Apelaciones, reconocemos que los términos contemplados por la L.P.A.U. sobre los procesos de subastas son más cortos y promueven la celeridad. Sin embargo, consideramos que lo anterior no es una razón para que se incluya dentro del término que tiene una agencia o entidad apelativa para acoger una solicitud de reconsideración, su eventual resolución en los méritos.
En primer lugar, lo anterior no surge de la letra de la ley. En segundo lugar, sostener lo contrario podría acarrear el absurdo de que una agencia o entidad apelativa acoja una solicitud de reconsideración el décimo día y, automáti-camente, tenga que tomar una determinación en los méri-tos ese mismo día. No podemos perder de perspectiva que cuando la parte adversamente afectada por una adjudica-ción de subasta presenta una solicitud de reconsideración, lo menos que espera de la agencia o entidad apelativa es que su reclamo sea atendido con seriedad, responsabilidad y detenimiento. Asimismo, debemos ser conscientes que los procesos de subastas suelen contener asuntos técnicos y complejos que ameritan una consideración administrativa razonable. Ello en unión con la obligación ministerial de las agencias y entidades administrativas de siempre velar por el buen uso de los fondos públicos. De esa forma, la celeridad administrativa en la resolución de una reconsi-*791deración debidamente acogida dependerá de la compleji-dad de los asuntos tratados en cada caso.
Por otro lado, ALUMA trae a nuestra consideración los fundamentos que se utilizan en otro dictamen del Tribunal de Apelaciones de controversia similar para sostener que el término de 90 días expuesto en la Sec. 3.15 de la L.P.A.U. puede extenderse por analogía a las reconsideraciones de adjudicaciones de subastas.(17) No obstante, consideramos que tal extensión por analogía es improcedente, ya que es un término que el legislador clara y expresamente excluyó de su aplicación a dichos procesos de subasta.
Finalmente, en este caso la Junta resolvió en los méri-tos la solicitud de reconsideración de ALUMA el 9 de junio de 2009, notificada ese mismo día. A partir de esa fecha comenzó el plazo de diez días para ir en revisión judicial. Es decir, ALUMA tenía hasta el 19 de jimio de 2009 para presentar su recurso de revisión judicial al Tribunal de Apelaciones. ALUMA presentó su recurso el 12 de junio de 2009. No obstante, el Tribunal de Apelaciones desestimó el recurso. Sostuvo que no tenía jurisdicción para atenderlo porque entendió que la Junta tenía que acoger y resolver la solicitud de reconsideración de ALUMA dentro del término de diez días expuesto en la Sec. 3.19 de la L.P.A.U. Tal proceder es incorrecto.
En vista de que las agencias o entidades apelativas no cuentan con un término determinado para resolver en los méritos las solicitudes de reconsideración de adjudicación de subasta acogidas oportunamente, consideramos que ALUMA presentó, dentro del plazo correspondiente, su so-licitud de revisión judicial. Así, pues, creemos que al resolver como hemos resuelto en el caso de autos, sin ir más allá, atendemos un vacío legislativo de manera necesaria y suficiente. En estas circunstancias, imponer judicialmente *792un término a las agendas administrativas constituiría un acto de legislación judicial o de indebida intromisión en los deberes y poderes de la Rama Legislativa.
Por otro lado, no debemos pasar por alto que el silencio del legislador pudiera no deberse a una inadvertencia. Nos explicamos. En primer lugar, y contrario a los procedimien-tos adjudicativos formales, en el proceso de adjudicación de subastas, antes de la otorgación del contrato, no hay inte-reses propietarios reconocidos a las partes más allá de los intereses que se le reconocen al ente administrativo. Tan es así, que hemos reconocido reiteradamente que una agencia tiene el derecho de revocar una adjudicación de una subasta antes de que se formalice el contrato.(18)
En segundo lugar, debemos tener presente que los pro-cesos de subastas en las agencias públicas pueden contener asuntos altamente técnicos o de alta participación de licitadores. Esto provoca que en ocasiones una agencia opte por acoger más de una moción de reconsideración, para resolver puntos diversos y complicados. En vista de lo anterior, entendemos que son las propias agencias las que se encuentran en mejor posición para establecer un término reglamentario —si es que lo entendieran necesario— en la resolución de una reconsideración que ha sido acogida.
IV
En armonía con lo antes señalado, revocamos la Senten-cia del Tribunal de Apelaciones en la que se declaró sin jurisdicción y devolvemos el caso a dicho tribunal para que el mismo sea evaluado en los méritos.

Se dictará Sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez emitió una opinión disidente.
*793— O —

 3 L.P.R.A. see. 2169.


 Sentencia del Tribunal de Apelaciones de 31 de agosto de 2006, Trans Ad v. Junta de Subasta, KLRA200600560.


 3 L.P.R.A. see. 2169.


 Sentencia del Tribunal de Apelaciones de 20 de noviembre de 2008, Mapfre Life Insurance Co. v. U.P.R., KLRA200800910.


 Perfect Cleaning v. Cardiovascular, 172 D.P.R. 139, 143 (2007).


 Cordero Vélez v. Mun. de Guánica, 170 D.P.R. 237, 245 (2007).


 Accumail P.R. v. Junta Sub. A.A.A., 170 D.P.R. 821, 827 (2007). Véase Perfect Cleaning v. Cardiovascular, supra, págs. 143-144.


 Accumail P.R. v. Junta Sub. A.A.A., supra; Cordero Vélez v. Mun. Guánica, supra; Empresas Toledo v. Junta de Subastas, 168 D.P.R. 771 (2006).


 El elemento formal del proceso de subasta consta de varias etapas; en tér-minos generales, estas son:
"... la preparación por parte del ente gubernamental de los pliegos de condicio-nes y especificaciones, el aviso de subasta al público, el recibo y posterior apertura pública de las propuestas selladas recibidas, la evaluación y el estudio de las mismas por un comité evaluador, la recomendación del comité respecto a la adjudicación de la buena pro, la adjudicación de ésta y la notificación a todos los licitadores. Una vez sometidos los pliegos de licitación y abiertos éstos, los mismos no admiten modificaciones. La apertura de los pliegos de licitación se efectúa públicamente ante todos los licitadores. No hay cabida en este proceso para la negociación de los térmi-nos sometidos entre agencia y licitador.” R & B Power v. E.L.A., 170 D.P.R. 606, 621 (2007).


 Cordero Vélez v. Mun. de Guánica, supra.


 3 L.P.R.A. sees. 2151, 2169 y 2172. Véanse: Trans Ad. de P.R. v. Junta de Subastas, 174 D.P.R. 56, 66 (2008); Perfect Cleaning v. Cardiovascular, supra, pág. 757.


 Cotto v. Depto. de Educación, 138 D.P.R. 658, 663 (1995).


 3 L.P.R.A. see. 2151.


 íd.


 Véase Informe del Senado sobre el P. de la C. 232 de 25 de junio de 1989, lima Asamblea Legislativa, Ira Sesión Ordinaria, págs. 5-6.


 Véase See. 4.2 de la L.P.A.U., 3 L.P.R.A. see. 2172.


 Sentencia del Tribunal de Apelaciones de 31 de agosto de 2006, Trans Ad v. Junta de Subasta, KLRA200600560.


 Cordero Vélez v. Mun. de Guánica, supra, pág. 248; Justiniano v. E.L.A., 100 D.P.R. 334, 340 (1971).